Citation Nr: 0904634	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-36 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1943 to February 
1946.  He died on August [redacted], 2004.  The appellant is his 
widow.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

This matter was previously before the Board in February 2008 
and was remanded for further development.  After completing 
the requested development to the extent possible, an October 
2008 Supplemental Statement of the Case denied the claim, 
which was then returned to the Board for further appellate 
consideration.  

As a final preliminary matter, the Board notes that 
statements made by the appellant reflect an assertion that 
she is entitled to payment for the month of the death of the 
Veteran.  See Statement in Support of her claim, dated in May 
2005.  As the RO has not yet adjudicated this issue, it is 
not properly before the Board.  As such, this matter is 
referred to the RO for appropriate action.  The Board notes 
that the record contains a letter from VA to the appellant's 
representative, dated in October 2008, providing the 
representative with a copy of the October 2008 supplemental 
statement of the case and advising that they had 30 days to 
complete and return a VA Form 646.  The October 2008 letter 
also noted that if no response was received within 30 days, 
the appeal would be recertified to the Board.  The record 
does not reflect that the appellant's representative 
responded.  As such, the Board will proceed to adjudicate the 
appeal.




FINDINGS OF FACT

1.  The Veteran's death certificate reflects that he died on 
August [redacted], 2004; the immediate causes of death were malignant 
ventricular arrhythmia, coronary artery disease, and diabetes 
mellitus.  Hypertension and bladder cancer were listed as 
other significant conditions contributing to death.

2.  At the time of the Veteran's death, service connection 
was in effect for lumbosacral strain with minimal 
degenerative changes, rated as 20 percent disabling; compound 
fracture, middle third, left femur, rated as 20 percent 
disabling; comminuted fracture, middle third, right humerus, 
rated as 20 percent disabling; scar, laceration, left hip, 
rated as noncompensable; and scar, laceration, left wrist, 
rated as noncompensable; the combined disability rating was 
50 percent, effective August 7, 1996. 

3.  Neither coronary artery disease, hypertension, bladder 
cancer, nor diabetes was manifested during the Veteran's 
service or in the first post-service year, and there is no 
competent medical evidence linking any such disability to the 
Veteran's period of active service.

4.  The competent medical evidence of record fails to 
establish a link, to include contributed substantially or 
materially, between the Veteran's death and his service or 
service-connected disability. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued VCAA notice letters to the 
appellant dated in October 2004 and March 2008.  The letters 
informed the appellant of what evidence was required to 
substantiate her claim and of her and VA's respective duties 
for obtaining evidence.  The March 2008 letter also informed 
the appellant as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.

In specific consideration of the claim of service connection 
for the cause of the Veteran's death, the Board notes that 
the March 2008 VCAA letter did not include a statement of the 
conditions for which the Veteran was service connected at the 
time of his death, as required by Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  All VCAA notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007).  To meet its burden, VA can demonstrate, for 
example (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id.

In this case, the Board finds that the VCAA notice error 
outlined above did not affect the essential fairness of the 
adjudication.  The Board finds that the purpose of the notice 
was not frustrated in this case, as written statements by the 
appellant reflect actual knowledge of what was needed to 
substantiate the claim.  In this regard, documents of record, 
including the appellant's statements contained in the VA Form 
9, Appeal to Board of Veterans' Appeals, received in November 
2005, reveal that she had actual knowledge of the information 
and evidence necessary to substantiate her claim, and the 
need for evidence demonstrating the impact of the Veteran's 
service-connected disabilities on his death.  The Board notes 
that the appellant received copies of the April 2005 rating 
decision on appeal and the October 2005 Statement of the 
Case.  See Notice of Disagreement, received in May 2005 
(noting the VA rating decision of April 16, 2005).  These 
decisional documents included a list of the disabilities for 
which the Veteran was service-connected at the time of his 
death.  Additionally, the October 2005 Statement of the Case 
and the October 2008 Supplemental Statement of the Case, each 
issued to the appellant and her representative, set forth 
what was necessary to establish service connection for the 
cause of the Veteran's death, including any disabilities for 
which service connection had not been established.  Hence, 
the Board finds that any defect was cured by actual knowledge 
on the part of the claimant of what was needed to 
substantiate the claim as well as a reasonable person could 
be expected to understand from the notice what was needed for 
her claim.  As such, the Board finds that further development 
with regard to VA's duty to notify under VCAA would serve no 
useful purpose.  Sabonis v. Brown, 6 Vet. App. 426 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding 
that further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  The Board 
further notes that the appellant is represented in this case, 
and neither the appellant nor her representative has made any 
allegations concerning VA's duty to notify or assist.  The 
appellant has recently indicated that she has no other 
information or evidence to give to VA to substantiate the 
claim (except for that submitted with the form).  See VCAA 
Notice Response, dated in March 2008.  In short, the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim.  Gordon v. 
Nicholson, 21 Vet. App. 270, 282-83 (2007). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In this case, because not every element of VCAA 
notice was given prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of Pelegrini.  However, the 
Board notes that a VCAA timing defect can be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Here, the Board finds that the 
defect with respect to the timing of the VCAA notice was 
harmless error.  The claim has been readjudicated via a 
Supplemental Statement of the Case issued in October 2008 and 
the appellant has been provided with every opportunity to 
submit evidence and argument in support of the claim.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the appellant's statements in support of 
her claim.  The Board has carefully reviewed her statements 
and concludes that there has been no identification of 
further available evidence not already of record.  Indeed, as 
noted above, the appellant indicated in a VCAA Notice 
Response form, dated in March 2008, that she had no other 
information or evidence to give VA to substantiate her claim 
(except what was included with this form).  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim. 

In this regard, the Board notes that the appellant has 
indicated that the Veteran received medical treatment from 
E.P., M.D., for diabetes soon after his separation from 
service in 1947.  See VA Form 9, received in November 2005.  
In a statement dated in March 2008, the appellant indicated 
that Dr. E.P. has Alzheimer's disease and is not able to 
respond.  The appellant also indicated that she spoke with 
Dr. E.P.'s spouse who did not know where her husband's 
patient records were located.  In this same statement, the 
appellant also noted that she checked with the pharmacy where 
the Veteran purchased his insulin, but the pharmacy stated 
they did not keep their old records.  The appellant has also 
indicated that she does not have any of the Veteran's medical 
records in her possession.  See Statement in Support of 
claim, dated in October 2004.  Additionally, the appellant 
noted that she would contact the Veteran's brother to see if 
he could provide information on when the Veteran was first 
diagnosed with diabetes.  See Notice of Disagreement, 
received in May 2005.  The record does not reflect a response 
from the Veteran's brother or via the appellant.  Based on 
the above information, the Board finds that further 
development is not necessary.  See Soyini, 1 Vet. App. at 546 
(finding that further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).  

The appellant has also indicated that treatment reports from 
the VA Medical Center (MC) in Leavenworth, Kansas would 
contain the Veteran's diagnosis of diabetes soon after he 
left military service.  In this regard, the Board notes that 
the RO made two requests (in October 2004 and January 2005) 
to this VAMC for treatment records for the Veteran shortly 
after he was discharged from service.  A response from the 
Leavenworth VAMC, dated in April 2005, indicates that this 
facility did not have any records for the Veteran from 1947-
1948.  In light of the foregoing response from the 
Leavenworth VAMC, the Board finds that further development is 
not necessary.  Soyini, 1 Vet. App. at 546.

The Board finds that the there has been substantial 
compliance with its February 2008 remand and will proceed to 
adjudicate the appeal.  In February 2008, the Board remand 
indicated that the appellant should be provided notice in 
accordance with the Court's decision in Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While the letter from VA to 
the appellant, dated in March 2008, may not have perfectly 
complied with the Board's February 2008 remand instructions, 
the Court has noted that only "substantial compliance," not 
perfect compliance is necessary.  See Dyment v. West, 13 Vet. 
App. 141 (1999) (noting that a remand is not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  Even if there was 
not substantial compliance with the February 2008 Board 
remand, the Board finds, as described above, that the 
essential fairness of the adjudication has not been affected 
as the appellant has had a meaningful opportunity to 
participate effectively in the processing of her claim.  

The Board also noted that the appellant has expressed a 
belief that VA should interview or obtain a medical opinion 
from a VA doctor.  See Statement in Support of her claim, 
dated in March 2008; VA Form 9, received in November 2005.  
The Board notes that a VA opinion has not been obtained to 
address the issue of service connection for the cause of the 
Veteran's death.  In this regard, the Board's attention is 
drawn to a recent decision from the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit).  In DeLaRosa v. Peake, 
515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit 
held that VA's duty to obtain a medical opinion under 38 
U.S.C.A.  
§ 5103A(d) does not apply to a DIC claim, as the 
applicability of this provision is explicitly limited to 
claims for disability compensation.  Moreover, the Board 
notes that 38 U.S.C.A. § 5103A(a) does not always require VA 
to assist the claimant in obtaining a medical opinion or 
examination.  Under section 5103A(a), VA only needs to make 
reasonable efforts to assist a claimant in obtaining a 
medical opinion when such opinion is "necessary to 
substantiate the claimant's claim for a benefit."  Here, as 
will be discussed in greater detail below, the Board finds 
that there is no competent evidence suggesting a link between 
the Veteran's death and his active service.  Thus, 
notwithstanding the fact that VA had no obligation to obtain 
a medical opinion, the Board finds there was no basis to 
obtain one.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection will be granted if it is shown that the 
Veteran suffered from disability resulting from an injury 
suffered or disease contracted in line of duty in active 
military service, or for aggravation in line of duty in 
active military service of a pre-existing injury suffered or 
disease contracted. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases if they become manifest to a compensable degree 
within a year after the Veteran's discharge from active duty.  
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

Analysis

The appellant-widow contends that the Veteran's diabetes was 
the cause of his death.  She contends that the Veteran was 
diagnosed with diabetes within one year of separation from 
active service, which was listed as one of the immediate 
causes of his death.  The appellant also contends that the 
Veteran either had diabetes (undiagnosed) during his military 
service, or very soon after it.  See VA Form 21-534, received 
in September 2004; see also VA Form 9, received in November 
2005.

The Veteran's death certificate reflects that he died on 
August [redacted], 2004.  The death certificate, in Part I, lists the 
immediate cause of death as malignant ventricular arrhythmia 
due to coronary artery disease due to diabetes mellitus.  The 
death certificate also lists hypertension and bladder cancer 
as other significant conditions contributing to death but not 
resulting in the underlying cause given in Part I.  It was 
also noted that an autopsy was not performed.  The Board 
notes that the appellant has not contended that the other two 
immediate causes (malignant ventricular arrhythmia or 
coronary artery disease) of the Veteran's death, or the 
significant conditions contributing (hypertension and bladder 
cancer) to the Veteran's death, listed on the death 
certificate, are related to the Veteran's military service, 
or manifested within a year of discharge of such service.  

At the time of the Veteran's death, the record reflects that 
service connection was in effect for lumbosacral strain with 
minimal degenerative changes, rated as 20 percent disabling; 
compound fracture, middle third, left femur, rated as 20 
percent disabling; comminuted fracture, middle third, right 
humerus, rated as 20 percent disabling; scar, laceration, 
left hip, rated as noncompensable; and scar, laceration, left 
wrist, rated as noncompensable.  The Veteran's combined 
disability rating was 50 percent, effective August 7, 1996. 

A review of the Veteran's service treatment records does not 
show any in-service treatment for the diseases that caused 
the Veteran's death.  The Veteran's records do not contain 
any complaints, findings, or diagnoses of coronary artery 
disease, arrhythmias, hypertension, bladder cancer or 
diabetes.  In this regard, the report of the Veteran's April 
1943 induction examination reflects normal cardiovascular, 
genitourinary and endocrine systems.  Urinalysis at that time 
reflects a specific gravity of 1.017, and test results were 
negative for both albumin and sugar.  The report of the 
Veteran's separation examination, dated in February 1946, 
also reflects normal findings regarding the Veteran's 
cardiovascular, genitourinary and endocrine systems.  Upon 
urinalysis, albumin and sugar were each negative.  

Hypertension, coronary artery disease, and bladder cancer 
were initially clinically demonstrated decades after service.  
There has been no demonstration or opinion in the competent 
medical evidence of record that any such disability is 
etiologically related to service or a service-connected 
disability.  

A report of VA examination, dated in December 1957, indicates 
the Veteran reported that he had lost time at work including 
due to diabetes.  A urinalysis at that time revealed negative 
results for both albumin and sugar.  A diagnosis was provided 
regarding the Veteran's orthopedic disabilities, but a 
diagnosis concerning diabetes was not provided.  A VA 
treatment report, dated in October 1996 and signed by A.P.S., 
M.D., noted as reported medical history that the Veteran 
developed diabetes in 1958.  It is noted that the Veteran was 
given oral hypoglycemic agents (OHA), but that he took too 
many of these and was then placed on insulin since that time 
with poor control of his diabetes.  A VA treatment record, 
dated in July 2004 (the month prior to his death), reflects a 
diagnosis of diabetes mellitus, type 2, non insulin requiring 
with retinopathy, neuropathy, and nephropathy.  

The Board notes that according to the evidence of record, the 
Veteran's diabetes was initially diagnosed, at the earliest, 
in December 1957, which is approximately 11 years after his 
discharge from service.  Hypertension, coronary artery 
disease and bladder cancer were initially clinically 
demonstrated decades after service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (holding absence of post-war 
medical records of treatment for many years may constitute 
evidence against claim for service connection).  As discussed 
above, the Leavenworth VAMC did not have treatment records 
pertaining to the Veteran dated in 1947 or 1948.  
Additionally, as the evidence of record does not show that 
the Veteran's diabetes, hypertension, coronary artery disease 
or bladder cancer manifested within one year of separation 
from service, presumptive service connection as a chronic 
disability is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Additionally, there is no persuasive medical nexus evidence 
of record indicating that the Veteran's diabetes or coronary 
artery disease, each of which was an immediate cause of the 
veteran's death, or contributing hypertension or bladder 
cancer, was in any way related to his service in the 
military.  The appellant has not submitted any such evidence 
demonstrating that the Veteran's diabetes, hypertension, 
coronary artery disease or bladder cancer was related to his 
military service, to include his service-connected 
disabilities or any incident during service.  Similarly, the 
medical examiner who prepared and signed the Veteran's death 
certificate did not conclude that his military service was a 
direct cause or contributing condition in the development of 
the Veteran's diabetes, malignant ventricular arrhythmia, 
coronary artery disease, hypertension, or bladder cancer.  

The Board acknowledges that the appellant has cited to the 
Veteran's diabetes, which she claims was due to service or 
diagnosed within 1 year of discharge thereof, as a cause of 
the Veteran's death.  In her VA Form 9, received in November 
2005, the appellant also contends that the Veteran had 
diabetes (undiagnosed) during service.  In this regard, the 
Board notes that the appellant is not competent (because as a 
layperson, the appellant simply does not have the necessary 
medical training and/or expertise to make such a 
determination) to offer an opinion regarding the diagnosis of 
diabetes or to medical causation.  Espiritu, 2 Vet. App. at 
494-95.  There is no indication by any competent medical 
evidence of record that the cause of the Veteran's death was 
related to service or to any service-connected disability.  
Additionally, the Board notes that little probative weight 
can be assigned to the appellant's statements, in light of 
the absence of any corroborating evidence supporting her 
assertions, such as written statements from the Veteran's 
medical providers confirming her assertions, along with a 
rationale or medical documentation supporting such 
assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of 
claimant's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  

The Board also notes that the Veteran's service-connected 
disabilities (lumbosacral strain, fractures of the left femur 
and right humerus, and scars on the left hip and right 
wrist), were not shown to be progressive or debilitating, and 
they did not affect a vital organ.  See 38 C.F.R. § 
3.312(c)(4).  Hence, there is nothing in the record to 
suggest that the Veteran's service-connected disabilities may 
have contributed materially to cause his death.  
Additionally, the appellant has not contended such.

In conclusion, the competent medical evidence of record fails 
to establish service connection for the cause of the 
Veteran's death.  The Board has considered the doctrine of 
giving the benefit of the doubt to the appellant, under 38 
U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2008), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection for the cause of the Veteran's 
death.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


